Douglas, J.,
concurring in judgment only. I concur in the judgment of the majority to deny the requested writ. However, I do not agree with the majority’s reasons for denying the writ. Once again, the majority, erroneously I believe, denies a requested writ on the basis of res judicata and laches. I believe that the writ should be denied on the basis that relator clearly does not qualify for the office he seeks given the qualification criteria set forth in R.C. 311.01(B)(9)(a). I continue to adhere to my dissent in State ex rel. SuperAmerica Group v. Licking Cty. Bd. of Elections (1997), 80 Ohio St.3d 182, 188, 685 N.E.2d 507, 512, which deals, generally, with both issues of res judicata and laches in like original actions.